Exhibit 10.1

RYDER SYSTEM, INC.

2005 MANAGEMENT INCENTIVE COMPENSATION PLAN
MANAGEMENT LEVELS MS07 – MS22

PLAN DESCRIPTION

Purpose
Ryder System, Inc. and its subsidiaries (collectively “RSI” or the “Company”)
have adopted the 2005 Management Incentive Compensation Plan (“Plan”) as part of
their overall compensation program. The Plan is performance based and is
administered under the direction of the Compensation Committee of the Board of
Directors of the Company or their designees (the “Committee”). The bonus
provided under this Plan, if any, is referred to as the “Incentive,” and is
calculated by taking into account the Company Performance and Bonus Modifier, as
described below.

Plan Administration and Eligibility
The following rules apply to all Plan Participants. Select positions from
Management Level (“MS”) 7 through 22 are eligible to participate. Participation
in the Plan is not a right, but a privilege subject to annual review by the
Compensation Committee. No individual shall become a Participant unless the
Company notifies such individual of his inclusion in the Plan for a given year.
Individuals who have written agreements which specifically provide for annual
incentive compensation other than that which is provided in this Plan or who are
participants in any other short-term incentive compensation plan of RSI, its
subsidiaries or affiliates are not eligible to participate in this Plan. This
Plan does not prohibit the Company from providing discretionary or other bonuses
to Company employees, including to Plan Participants.

The Company retains the right, at its sole and absolute discretion, to withhold
payment and participation, from any Participant who violates or has violated any
Company value, principle, agreement, plan, procedure, protocol, policy or the
rules contained in this Plan, even if there are no documented performance issues
in the Participant’s personnel file (“Exclusion Criteria”).

Further, the Company reserves the right to alter, modify, change or terminate
any of the provisions described herein at any time, with or without notice, at
its sole discretion.

This Plan document supersedes any and all prior Ryder Management Incentive
Compensation Plans and any and all oral representations, promises, or guarantees
and any other short term incentive or annual bonus plans (other than those
contained in individual agreements). The Plan is intended to serve as a single
source of information about the Incentive provided hereunder. All provisions of
the Plan will apply unless otherwise prohibited by law.

No exceptions to this Plan will be honored without written approval of the
Committee. Any manager or officer who authorizes such an exception without prior
written approval of the Committee will be subject to disciplinary action up to
and including forfeiture of an incentive award and/or termination of employment.

All Plan payouts will be paid as soon as practicable following Board and/or
Committee approval of the payout and determination that performance variables
set forth herein have been satisfied. If the Company has any claim against the
Participant for money or assets owed that has not been satisfied by the
Participant any awards under the Plan shall be reduced by such unpaid claims.
Such claims may include, but are not limited to, unpaid taxes, the obligation to
repay gains under other plans, or corporate business credit card expenses.
Except as provided below, to be eligible to receive a payment under the Plan, an
employee must be employed by the Company in good standing on the date the
payment is to be made. No individual shall have a vested or accrued right to any
payment or Incentive.

Incentive

The Incentive will provide Participants with competitive compensation for
achieving and exceeding targeted performance levels. The first component in
calculating the Incentive is the Company Performance Amount, which is determined
by the Company, in its sole discretion, as described below based on certain
objective Company results. As described below this Company Performance Amount
may then be adjusted by the Company based on personal performance (this
adjustment is referred to as the Bonus Modifier). Each component of the Company
Performance Amount will be calculated based on the in-country currency, as shown
on the business unit’s business plan. The Participant’s Incentive payout will be
calculated based on the currency in which the Eligible Base Salary is expressed.

Determination of Company Performance Amount
The Company Performance Amount is determined based on the Participant’s Target
Incentive Award in accordance with a formula to be determined by the Company.

Each Participant shall be assigned, based on his or her Management Level, a
Target Incentive Award that equals a percentage of his or her Eligible Base
Salary.

Applying the Target Incentive Award to the bonus formula established by the
Company shall result in the Incentive Payout expressed as a percentage of
Eligible Base Salary.

Threshold, Target and Two Times Payout
The formula established by the Company shall provide varying amounts of
Incentive opportunity depending on whether certain objective factors hit a
Threshold, Target or Two Times level.

If the Company does not attain the Threshold for a given factor, then no
Incentive shall be paid with respect to that factor and, at the Committee’s
discretion, any other factor.

Maximum Incentive Award
The maximum incentive opportunity will be two times the Incentive payout.

The Bonus Modifier
The second part of the Incentive computation focuses on a performance modifier
as shall be determined by the Company in its sole and absolute discretion. The
Bonus modifier applies to selected positions only. The Participant may exceed
the two times cap only through the Bonus Modifier.

Participants will be rated both on performance against plan objectives and the
approach taken to achieve these objectives. Depending upon the Participant’s
position, the Bonus Modifier rating may result in an incentive payment up to 25%
above or up to 50% below the Company Performance Amount. Participants in who sit
on the Company’s Leadership Team (or any successor executive management team)
are not eligible for an upward modification of the bonus payout.

PLAN ADMINISTRATION

Base Salary Calculation
For the purpose of incentive calculations, Eligible Base Salary is defined as
the annual rate of pay for the calendar year (see pro-rata guidelines below),
excluding all other compensation paid to the Participant during the year,
including but not limited to bonus, incentives, commissions, employee benefits,
relocation expenses, and any imputed income for which the Participant may be
eligible.

Change in Position Status
For purposes of payout, employees whose position status changes in the calendar
year will be treated as follows (subject to the Exclusion Criteria):



  •   Disability, Permanent Disability Retirement, or Death

Participants who leave the Company during the calendar year due to disability or
permanent disability retirement may be eligible for pro-rata incentive. The
spouse or legal representative of a deceased Participant may be eligible for a
pro rata incentive as well.



  •   Retirement

Participants who leave the Company due to retirement as defined in the Ryder
System, Inc. Retirement Plan or any successor plan, on or after December 31st of
the calendar year, are eligible for a full Incentive payout. No pro-rata
incentive will be paid except as noted under the Disability, Permanent
Disability Retirement, or Death section above.



  •   New Hire, Promotion or Transfer in or out of eligible positions

Participants who are newly hired, promoted, or transferred into or out of
eligible positions, and those who move from one eligibility level to another
will receive a pro-rata incentive based on the appropriate Plan for his/her
management level, position, the portion of time spent in each position during
the year, the annual rate of pay and the Target Incentive Award in the eligible
positions.



  •   Termination of Employment due to Performance

Participants who leave the Company for performance-related reasons, as
determined by the Company in its sole and absolute discretion, are not eligible
for the Incentive for the year in which they leave, nor are they eligible for
the preceding year, if such incentives have not yet been distributed.



  •   Termination of Employment on or after October 1st of the Current Year due
to Reduction in Force (RIF), Location Closing, or Loss of Business

Participants who leave the Company between October 1st of the Current Year and
the date of bonus distribution due to RIF, location closing or loss of business
will be eligible for a pro-rata incentive or a full incentive payout, based on
the date of termination.



  •   Workers’ Compensation or Approved Leave of Absence (“LOA”)

Participants who leave the payroll due to a workers’ compensation leave, or
approved LOA will be eligible to receive a pro-rata incentive for the year in
which they leave the payroll, provided the employee worked for at least six
months of the calendar year.



  •   Change of Control

Notwithstanding anything in this Plan to the contrary, in the event of a Change
of Control of the Company (as defined and adopted by the Board of Directors on
August 18, 1995 and which definition may be changed from time to time), the
funds necessary to pay the incentive for those Participants who are covered by
Change of Control agreements, will be placed in a trust administered by an
outside financial institution. The amount of each Participant’s incentive will
be determined in accordance with the provisions of the Plan by an accounting
firm chosen by the Company. If a Change of Control occurs during the current
plan year, Participants will receive instructions regarding the collection of
incentive awards.

Sale of Business
If a business is sold, the Participants of the sold business will receive a
pro-rata incentive for the year in which the business is sold. Such payment will
be made in a lump sum or over time at the Company’s discretion.

Statute of Limitations and Conflicts of Laws
All rights of action by, or on behalf of the Company or by any shareholder
against any past, present, or future member of the Board of Directors, officer,
or employee of the Company arising out of or in connection with this Plan, will,
irrespective of the place where action may be brought, and irrespective of the
place of residence of the Participant or such officer, director or employee,
cease and be barred by the expiration of three years from the date of the act or
omission in respect of which such right of action arises. This Plan shall be
governed by the laws of the State of Florida, without giving effect to
principles of conflict of laws, and construed accordingly.

No Employment Right. This Plan is not a contract between the Company and the
Employees or the Participants. Neither the establishment of this Plan, nor any
action taken hereunder, shall be construed as giving any Employee or any
Participant any right to be retained in the employ of the Company. The Company
is under no obligation to continue the Plan. Nothing contained in the Plan shall
limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board of Directors or committees
thereof, to change the duties or the character of employment of any employee of
the Company or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved.

No Assignment. A Participant’s right and interest under the Plan may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the Plan to pay Awards
with respect to the Participant.

Unfunded Plan. The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund, or to make any other segregation of
assets, to assure payment of Incentives.

Withholding Taxes. The Company shall have the right to deduct from Awards paid
any taxes or other amounts required by law to be withheld.

Committee Powers. The administration of the Plan shall be consistent with the
purpose and the terms of the Plan. The Plan shall be administered by the
Company. The Company shall have full authority to establish the rules and
regulations relating to the Plan, to interpret the Plan and those rules and
regulations, to select Participants in the Plan, to approve all of the Awards,
to decide the facts in any case arising under the Plan and to make all other
determinations, including factual determinations, and to take all other actions
necessary or appropriate for the proper administration of the Plan, including
the delegation of such authority or power, where appropriate; provided, however,
that only the Committee shall have authority to amend or terminate the Plan. All
powers of the Committee shall be executed in its sole discretion, in the best
interest of the Company, not as a fiduciary, and in keeping with the objectives
of the Plan and need not be uniform as to similarly situated individuals.

Eligibility in the Plan shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of an Incentive, that all decisions
and determination of the Company shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under the Plan. Incentives need not be uniform as among Participants. The
Committee’s administration of the Plan, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on the Company and all employees of the Company, including, the
Participants and their respective beneficiaries.

